PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_01_FR.txt. 48

OPINION DISSIDENTE DE M. HUBER

Le soussigné regrette de ne pouvoir se rallier à l’arrét rendu
par la Cour. Se fondant en effet exclusivement sur les éléments
de la procédure devant la Cour, les seuls qui soient juridique-
ments pertinents, il estime que la Cour n’a pas cornpétence
pour statuer sur les conclusions de la Requête allemande dans
les conditions admises par l'arrêt. La Cour doit se borner à
se prononcer sur lesdites conclusions exclusivement sur la
base du titre premier de la Partie III de la Convention de
Genève, et cela pour les raisons suivantes :

Aux termes de l’article 36 du Statut, «la compétence de la
Cour s'étend à toutes affaires que les Parties lui soumettront,
ainsi qu'à tous les cas spécialement prévus dans les traités
et conventions en vigueur ».

Si large que soit cette délimitation de compétence, elle
est en même temps limitative. A la différence des tribunaux
nationaux, la Cour n’a pas de compétence indépendante de la
volonté des Parties et préexistante à pareille volonté. Selon
l’article 40 du Statut, les affaires sont portées devant la Cour
soit par notification du compromis, soit par requête.

La Requête allemande du 2 janvier 1928 invoque l'arti-
cle 72, alinéa 3, de la Convention de Genève, — donc une
compétence prévue dans une convention en vigueur, et l’arti-
cle 40 du Statut. Par ces deux clauses, la compétence de la
Cour et la procédure à suivre ont été déterminées. Les règles
de droit matériel sur lesquelles se fondent les conclusions de
la Requête sont les articles 65, 68, 72, alinéa 2, 74, 106 et
131, ainsi que le préambule à la Section II de la Convention
de Genève.

La Pologne n’a pas proposé une exception préliminaire aux
termes de l’article 38 du Règlement ; elle a admis l'existence
de la compétence de la Cour, compétence qu'elle a acceptée
par l'article 72, alinéa 3, de la Convention de Genève; mais,
49 OPINION DISSIDENTE DE M. HUBER

en observant cette attitude, elle a simplement admis cette
compétence telle que la Cour Vinterprétera. En effet, la
Requête allemande n’est pas de nature à exclure d’emblée la
possibilité pour la Cour de statuer en vertu de l’article 72,

alinéa 3.

Il est vrai que les conclusions de la Requête et le Mémoire
du Gouvernement allemand, d’une part, et le Contre-Mémoire
du Gouvernement polonais, d’autre part, ont révélé que les
deux Parties interprètent l’article 72, alinéa 3, d'une manière
différente. Tandis que l'Allemagne estime que la compétence
de la Cour s'étend aussi bien au titre II qu’au titre premier
de la Partie III; la Pologne, dans son Contre-Mémoire, soutient
que cette compétence ne vise que les articles qui précèdent l’arti-
cle 72, et que, partant, les conclusions relatives aux dispositions
du titre If devraient être envisagées par rapport au titre premier.
Les conclusions du Contre-Mémoire se comprennent facilement
de ce point de vue: soit débouter la demanderesse de ses
conclusions comme sortant du cadre de la compétence admise
— et cette interprétation de la conclusion principale polonaise,
bien qu’opposée au sens ordinaire du mot «débouter», sem-
bierait seule compatible avec le contexte —, soit, éventuelle-
ment et subsidiairement, statuer à leur endroit par rapport à
l’article 69. Lorsque la Réplique allemande a démontré l’oppo-
sition essentielle des deux interprétations de l'article 72,
alinéa 3, la Pologne a soulevé, dans sa Duplique, une excep-
tion d’incompétence. Encore que tardive comme exception
tendant à arrêter la procédure sur la base de l’article 72,
alinéa 3, et trop générale pour la raison qu’au moins une par-
tie des conclusions allemandes se fondent sur le titre premier,
la proposition polonaise a toute sa valeur pour démontrer que
la Pologne n’a reconnu la compétence de la Cour que dans
le cadre de l’article 72, alinéa 3. L'examen de la question de
savoir quelles règles de droit matériel doivent être appliquées
par la Cour dans l'exercice de sa compétence qui lui revient
en vertu de l’article 72, alinéa 3, rentre bien dans le cadre:
de cette compétence, et il peut y être procédé dans tous les
stades de la procédure. Les contestations de compétence
visées par le dernier alinéa de l’article 36 du Statut ne sont
50 OPINION DISSIDENTE DE M. HUBER

pas nécessairement, sauf dans des conditions particulières, des
exceptions liminaires.

La compétence établie par l'article 72, alinéa 3, de la
Convention de Genève ne s’étend qu’au titre premier de la
Partie III. Aux arguments développés dans l'arrêt pour
appuyer cette manière de voir, il y a lieu d'ajouter les sui-
vants :

1° C'est un trait caractéristique de toute l’économie de la
Convention de Genève que de prévoir des juridictions et des
moyens de recours différents presque pour chaque partie ou
titre ou même pour les subdivisions de titres. L'extension d’une
juridiction, relative à une section de la Convention, à une
autre partie de ce même instrument, n’est donc pas admissible,
et cela d'autant moins que le titre IIT (articles 147 e¢ sqq.)
établit un système développé et spécial de moyens de recours
individuels et collectifs pour toute la Partie III.

2° L'article 72, alinéa 3, est la reproduction littérale de
l’article 12 du Traité des Minorités du 28 juin 1919 et de
dispositions analogues d’autres traités. La juridiction prévue par
cette clause présente à tous égards un caractère très particulier
et exorbitant du droit international général; car l’article 72,
alinéa 3, reconnaît à toute Puissance membre du Conseil,
même si elle n’est pas Partie contractante du Traité des Mino-
rités ou de la Convention de Genève, le droit de s'adresser à
la Cour, et cette action judiciaire vise des stipulations qui
ont trait non à des droits de l’État demandeur ou de ceux
de ses ressortissants pour lesquels il prendrait fait et cause, mais
bien à des rapports entre l’État défendeur et ses propres ressortis-
sants. Étant donné ce caractère très particulier de la juridiction
de l’article 72, alinéa 3, il semble difficile de déduire, du seul
fait de l'insertion de cet article dans la Convention de Genève,
une extension de juridiction au delà du titre premier. Le régime
du titre premier est, en tant que «traité de minorités», selon
la décision de la Conférence des Ambassadeurs, applicable de
plano à la Haute-Silésie polonaise, et c’est en vertu de la
SI OPINION DISSIDENTE DE M. HUBER

même décision que ce régime, du point de vue de la récipro-
cité, a été rendu applicable également à la partie allemande.
Mais le titre II présente un caractère différent : il constitue
un accord conclu entre les deux États pour tenir compte des
conditions spéciales de la Haute-Silésie et peut, selon la
_ clause IIT du Protocole final, être modifié d’un commun accord
comme les autres dispositions du régime transitoire. Or, il
semblerait inconcevable que les Parties contractantes eussent
conféré, sauf stipulation expresse, à des Puissances tierces,
étrangères à la Convention de Genève, le droit de les actionner
en justice, au sujet de l'interprétation et de l'application de
leur accord. Aussi le titre II, malgré son préambule, ne repro-
duit-il en rien l’article 72. Cet article n'appartient donc pas à
l’ensemble de dispositions que le titre II veut représenter.

Il résulte de ce qui précède que l’article 72, alinéa 3, ne
vise que le titre premier et que la Partie défenderesse n’a pas,
au point de vue de la procédure, abandonné ce terrain; au
contraire, elle a affirmé sa thèse selon laquelle la compétence
se trouverait limitée au titre premier. Mais il est quand
même possible que les Parties aient élargi la base de la
compétence de la Cour par un accord intervenu entre elles.

Comme il ne s’agirait pas d'introduire une nouvelle affaire,
mais une nouvelle compétence pour une affaire déjà soumise
à la Cour, les conditions de forme établies par l’article 40 du
Statut ne s'imposent pas. Par contre, l'article 36, alinéa
premier, du Statut, fait loi pour la Cour, et, partant, aussi
pour les Parties chaque fois qu'il s’agit de créer une compé-
tence pour la Cour.

Il est constant que la compétence qui dépasserait celle de
l’article 72, alinéa 3, ne résulterait pas d’un traité en vigueur,
mais d’un accord ad hoc. La question est donc celle-ci: l'affaire, |
pour autant qu'elle dépasse le cadre de l’article 72, alinéa 3,
a-t-elle été soumise à la Cour par les Parties? en d’autres
52 OPINION DISSIDENTE DE M. HUBER

termes, l'Allemagne et la Pologne ont-elles soumis à la Cour
l'interprétation des articles 74, 106 et 131 de la Convention
de Genève ?

Soumission par les Parties signifie dans l’article 36 du Statut
soumission par un accord — acte bilatéral — intervenu entre
elles en vue d’un cas spécial; le cas typique, mais pas néces-
sairement le seul, de cette espèce, est le compromis proprement
dit. Pour qu'un État puisse soumettre une affaire par un acte
unilatéral, il faut qu’un accord antérieur lui confère cette
faculté. Mais il ne peut pas étre présumé que l’article 36
reconnaisse, en dehors de ces deux possibilités de soumettre
une affaire à la Cour, une troisième suivant laquelle une
compétence naitrait du fait qu'un Etat, par acte unilatéral,
présenterait une demande se trouvant, au moins en partie,
en dehors d’une compétence préexistante, et que la Partie
défenderesse y répondrait quant au fond. Pareille interprétation
de l'article 36 semble difficile à concilier avec les conceptions
qui, à l'époque de la préparation du Statut, ont prévalu parmi
les États au sujet de l'arbitrage obligatoire, et est elle-même
contredite par les travaux préparatoires.

L'Allemagne a présenté sa Requête en partant du point de
vue que la compétence de la Cour, aux termes de l’article 72,
alinéa 3, s'étend aux dispositions du titre II de la même
façon qu'au titre premier. D’après ce qui a été exposé, cette
manière de voir n’est pas fondée en droit. En procédant ainsi,
l'Allemagne n'a pas pu et n’a pas même voulu changer la
compétence qui est établie de l’article 72, alinéa 3. Le consen-
tement des Parties ne saurait résulter que de l'attitude que la
Pologne a prise dans son Contre-Mémoire, car, à partir de la
Duplique et jusqu’à la fin des plaidoiries, le dissentiment est
certain, Ce qui pourrait constituer le consentement à un accord
— consentement sur lequel la Pologne n'aurait pas pu revenir
— est seulement le fait que le Contre-Mémoire polonais discute
non exclusivement par rapport au titre premier l'interprétation
des articles 74, 106 et 131, et qu’il formule des conclusions
quant au fond des conclusions allemandes. Toutefois, la diver-
gence des points de vue des deux Parties quant aux rapports
entre les titres premier et IT pour la question de la compé-
53 OPINION DISSIDENTE DE M. ‘HUBER

tence est évidente déja dans la premiére phase de la procédure
écrite, et, dans ce méme stade, rien ne permet de supposer
que les Parties aient voulu sortir du cadre de l’article 72,
alinéa 3, et soumettre à la Cour l'affaire sur une nouvelle :
base de compétence.

Dans ces conditions, il ne semble pas possible de constater
l'existence d’un consentement des Parties pour établir une nou-
velle compétence ou pour adopter une interprétation commune
de l’article 72, alinéa 3, et toutes les circonstances de la procé-
dure qui s’est déroulée devant la Cour portent à ne pas présu-
mer pareil consentement. Il est vrai que l’attitude des repré-
sentants des deux Parties au Conseil semble démontrer qu’elles
s’attendaient l’une et l’autre à obtenir de la Cour une inter-
prétation des articles cités à cette fin dans les conclusions
allemandes. Mais ce fait n’est pas juridiquement pertinent.

Comme les compétences des tribunaux internationaux résul-
tent presque toujours de traités ou d’autres instruments établis-
sant formellement la volonté des États, il est difficile de conce-
voir que de nouvelles compétences — même seulement pour un
cas spécial — puissent être déduites indirectement de la
manière dont procèdent les agents. Pareille déduction de la
volonté des Parties serait d’autant plus difficile 14 où il s'agit
du premier procés intenté sur la base de la juridiction de la
Cour établie par les traités de minorités de 19x0.

Mais, même si les Parties avaient placé la discussion de la
même manière sur la base du titre II, il semble qu'une
acceptation explicite, énoncée devant la Cour par les personnes
ayant qualité pour faire des déclarations au nom des Parties,
serait nécessaire pour autoriser la Cour à aller au delà des
limites de la compétence qui découle du traité en vertu duquel
la Cour a été saisie.

L'absence de contestation de compétence ne crée pas de
compétence ; elle ne fait qu’ouvrir la voie à la procédure. Si
la Cour, saisie en vertu d’une clause de juridiction obligatoire,
ne se trouve pas en présence d’une exception d’incompétence,
elle n'aura pas, sauf le cas de l’article 53 du Statut, à
examiner d'office sa compétence ; elle la présumera faute de
contestation. Mais, statuant en vertu de la compétence que les
54. OPINION DISSIDENTE DE M. HUBER

Parties lui reconnaissent implicitement ou explicitement, elle
recherchera d'office quelle sera sa base juridique pour se
prononcer sur les demandes des Parties. Jura novit curia. La
compétence de la Cour est déterminée par le traité ou compro-
mis créateur de cette compétence, et non pas par les thèses
que les Parties soutiennent en l’espèce.

C'est donc toujours l’article 72, alinéa 3, de la Convention
de Genève qui déterminera dans la présente affaire la portée
de compétence de la Cour.

Si la Cour doit se fonder sur le titre premier, elle ne
s’occupera des stipulations du titre II que comme de points
incidents. Les interprétations et applications des clauses du
titre II ne sont que des faits qui peuvent être appréciés
par rapport à leur conformité avec celles du titre premier. A
cet égard, une importance particulière revient à l'article 68,
qui établit le principe du traitement égal.

Si l’on se place au point de vue adopté par la Cour pour
interpréter les conclusions allemandes, on arrivera, sur la base
du titre premier, au résultat suivant: 1° Les conclusions
visant l'interprétation des articles 74, 106 et 131 en tant que
tels sortent du cadre de la compétence de la Cour. 2° Pour
autant que les conclusions relatives auxdits articles visent la
conformité de certaines interprétations avec les dispositions du
titre premier, notamment la conformité du principe dit objectif
et du principe dit subjectif avec les articles 68 et 69, un on
liquet s'imposera. Les articles 68 et 69 ne contiennent rien qui
interdise à un Etat de vérifier si une personne appartient,
selon des critères objectifs, à une minorité, ni quelle est la
langue propre d’un enfant. Mais ces articles qui, comme tout
le titre premier, sont destinés à assurer aux minorités cer-
taines libertés et un certain traitement de faveur, n’empêchent
pas que les États, par législation autonome ou par conven-
tion, accordent aux minorités des libertés plus grandes ou un
traitement plus libéral. C’est pourquoi les thèses soutenues
55 OPINION DISSIDENTE DE M. HUBER

x

par les deux Parties quant à l'interprétation des arti-
cles 74, 106 et 131 ne sont ni imposées ni exclues par les
dispositions du titre premier. 3° La conclusion de la Cour
relative aux mesures discriminatoires en général ne serait pas
modifiée parce qu’elle est déjà fondée sur le titre premier.

(Signé) Max HUBER.
